Citation Nr: 1424805	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  11-21 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than October 20, 2009, for the assignment of a 100 percent rating for posttraumatic stress disorder (PTSD) with erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel







INTRODUCTION

The Veteran had active service from April 1968 to January 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which increased the Veteran's disability rating for PTSD to 100 percent, effective October 20, 2009. 

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file reveals a May 2014 Appellate Brief.  The other documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  Prior to October 20, 2009, the Veteran's PTSD symptoms caused occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.

2.  Beginning October 20, 2009, it is factually ascertainable that the Veteran has total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation for PTSD of 70 percent, and no higher, prior to October 20, 2009, have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2013).

2.  The criteria for an effective date earlier than October 20, 2009 for an award of a 100 percent disability rating for PTSD, have not been met. 38 U.S.C.A. §§ 5101, 5110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A VCAA letter was mailed to the Veteran in October 2004. 

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Here, the Veteran's post-service VA and private records have been associated with the claims file.  Additionally, the Veteran has not identified any other outstanding records that have not been requested or obtained.  

The Veteran was provided with VA examinations.  The Board finds that the VA examination reports are adequate because the examiners based their conclusions on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



Legal Criteria

Generally, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).

Regarding claims for increased disability compensation, the pertinent legal authority provides that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if a claim is received by VA within one year after that date; otherwise, the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2); see also Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

Background

The Veteran was initially granted service connection for PTSD and assigned a 30 percent rating, effective September 21, 2004 in a July 2006 rating decision.  The Veteran filed a notice of disagreement in January 2007.  In a November 2007 rating decision, the RO increased the Veteran's disability rating to 50 percent, effective September 21, 2004.  The RO issued a statement of the case in November 2007.  Significantly, notice of the issuance of the statement of the case was in April 2008.   The Veteran filed a VA Form 9 in May 2008.  As such, the Veteran's VA Form 9 was timely as it was filed within 60 days of notice of the statement of the case.  See 38 C.F.R. § 20.302(b) (2013).  As such, the period on appeal dates back to the Veteran's original claim, September 21, 2004.  In a January 2010 rating decision, the RO increased the Veteran's disability rating to 100 percent, effective October 20, 2009.  The Veteran expressed his disagreement with the effective date assigned the 100 percent evaluation.   

The evidence of record includes a June 2004 VA treatment record that showed the Veteran reported that he lost his job because of statements he made to a coworker.  He had thoughts of hurting or killing people.  A GAF score of 60 was assigned.  A treatment report from Dr. B. in September 2005 noted that the Veteran had been in the same job for two years.  The Veteran's appearance was unkempt, he had difficulty concentrating, his memory was impaired, his affect and mood were blunted, and his judgment was impaired.  A GAF score of 35 was assigned.   The June 2006 VA examination report shows the Veteran reported that he had daily homicidal thoughts with no specific intent.  The examiner found that the Veteran was unable to maintain employment over the past few years (but the report noted that the Veteran was currently employed full time), that he was very aggressive and impulsive with frequent anger outbursts, that he was socially isolated, and that he neglected his hygiene.  The examiner assigned a GAF score of 45 for serious impairment in social and occupational functioning.  A July 2006 VA treatment record shows the Veteran was hospitalized for five days due to suicidal ideation.  

A June 2007 VA treatment record in which the Veteran reported that he felt more depressed because his mother died unexpectedly three weeks prior.  The Veteran reported poor sleep due to sleep apnea.  The Veteran reported that he was employed full-time as a custodial worker.  The Veteran reported frequent memories of Vietnam, both traumatic and missing other guys from the military.  The Veteran reported he missed the freedom of Vietnam and felt "closed in" in his current life.  The Veteran denied suicidal or homicidal ideation.  The Veteran questioned the meaning of life.  In response to a question regarding what the examiner could do to help the Veteran, the Veteran responded that the examiner could "help him increase his service-connectedness thereby increasing his benefits."  

On mental status examination, the Veteran was casually dressed and there was mild psychomotor slowing.  The Veteran's speech was of somewhat limited spontaneity and monotone.  The Veteran maintained fair eye contact.  His mood was dysthymic and irritable.  His affect was constricted and congruent.  His thought processes were generally linear and goal-directed.  His thought content was focused on increased service-connected benefits and as well as treatment of his illness.  There were no suicidal or homicidal ideations, intent, or plan.  There were occasional intrusive traumatic memories of Vietnam.  There was psychotic intent and no hallucinations.  The Veteran was alert and oriented and his insight and judgment were fair.  

A December 2007 VA treatment record shows that the Veteran reported feeling depressed and angry most of the time.  The Veteran reported thinking about his fellow soldiers often and that made him very sad.  The Veteran reported that he avoided watching news about Iraq as it made him feel angry and depressed.  The Veteran also reported sleep difficulties. The Veteran reported that he had a wife and children and was employed.  The Veteran denied suicidal or homicidal thoughts.  

A March 2008 VA treatment record shows that the Veteran remained depressed.  The Veteran denied suicidal or homicidal thoughts. 

A May 2008 VA treatment record shows that the Veteran reported increased depression due to erectile dysfunction.  The Veteran reported occasional forgetfulness.  The Veteran reported that he was chronically suicidal for over a year.  The Veteran reported that his three children kept him going.  The Veteran denied having active suicidal thoughts.  

Another May 2008 VA treatment record shows that the Veteran presented unshaven and initially there was little spontaneous speech.  The Veteran appeared very angry, depressed, and guarded.  The Veteran reported feelings of persecution with violent thoughts towards himself and others.  The Veteran described feeling as if he had not related to any situation since Vietnam.  The Veteran reported several stressors that were recurring dreams.  The Veteran also indicated that it was very difficult to live in a society that does not condone behavior that was acceptable in Vietnam, such as killing.  The Veteran reported a history of violence towards others, with no specific intent at the time of the examination.  The Veteran reported daily intrusive thoughts, nightmares multiple times per week, and hypervigilance that was noted at the interview.  The Veteran also reported irritability, detachment, and isolation.  

A June 2008 VA treatment record shows that the Veteran reported that he had thoughts of harming himself as recently as the day prior, but denied intent.  The Veteran stated that he had thoughts of harming others "but not as recently as yesterday".  The Veteran denied intent of harm to others at the time of the treatment record.  

A July 2008 VA treatment record shows that the Veteran presented very irritable, depressed, and anxious.  The Veteran continued to be guarded and voiced ongoing concerns about being "locked up" (hospitalized).  The Veteran stated that "there was a lot more I could tell you if I knew you wouldn't lock me up".  The Veteran reported ongoing feelings of anger, sadness, and new symptoms of panic attacks.  The Veteran reported paranoid ideation and believed that the Vietnamese people he worked with were following him.  The Veteran reported thoughts of harm to others.  The Veteran was very guarded in how he presented these due to the above concerns about hospitalization.  The Veteran admitted to owning guns and a history of going to a supervisor's home to kill him and not doing it because there was no effective escape route.  The Veteran did not report specific intent or target at the time of the treatment record.  The examiner noted that these thoughts, per previous interaction with the Veteran and record review, appeared to be baseline for him and were a chronic problem.  The examiner concluded that the Veteran did not meet the commitment standards at the time of the examination but was considered an increase risk to himself and others and would be followed more closely.  

An August 2008 VA treatment record shows that the Veteran continued to present in extremely guarded fashion, with noted paranoia that was severe.  He had extremely poor concentration and thought blocking was noted.  The Veteran reported difficulty sleeping accompanied with ruminative thoughts and fear of dying in his sleep due to sleep apnea.  The Veteran admitted to having a lot of thoughts about death and generalized anxiety regarding his family's welfare.  The Veteran was noted as having significant symptoms of both depression and PTSD.  The Veteran denied suicidal and homicidal ideation and the time of the VA treatment record.  

Another August 2008 VA treatment record shows that the Veteran presented with severe symptoms of PTSD, including hypervigilance, distrust, emotional constriction, nightmares, and daily/severe intrusive thoughts.  The Veteran was quite irritable and depressed.  He reported frequent auditory hallucinations that were of common nature.  The examiner noted that the Veteran had a potential for violence due to both his PTSD symptoms and possible psychotic disorder that the Veteran admitted have led to violence in recent months.  The Veteran's ability to continue working was noted as doubtful and the examiner noted that the Veteran should not be working, as his paranoia was focused largely on those at work.  The examiner noted that the Veteran's paranoia reached delusional level.  The Veteran reported ongoing suicidal and homicidal ideation but stated he had no intent or plan.  The Veteran was not considered to be an imminent threat to himself or others at the time of the treatment record.  

A September 2008 VA treatment record shows that the Veteran reported ongoing severe symptoms of PTSD to include anger, "dyscontrol", isolation, nightmares, intrusive thoughts, and auditory hallucinations.  The Veteran was quite paranoid and felt that people at work and in the neighborhood were targeting him.  The Veteran had ideas of reference.  The Veteran had ongoing rage with thought of harm to others; however, he denied intent at the time of the treatment record.  The Veteran stated that he went in the woods to shoot to relieve his rage.  He reported his only feelings were vacillations between rage and depression.  The Veteran continued to report nightly nightmares and intrusive thoughts and throughout the majority of the day.  The examiner noted that the Veteran's thought process was slow and he was easily confused at discussion.  The Veteran was not able to challenge his hallucinations and paranoia thoughts fully at the time of the treatment record.  The examiner noted that the Veteran had severe PTSD symptoms that were not well controlled and his employment was an aggravating factor for this.  The examiner opined that the Veteran continued to have thoughts of harm to people at work and had potential for violence in the work place.  The examiner also advised the Veteran that in his opinion, the Veteran should not continue to work due to the severity of his PTSD symptoms.  The Veteran continued to report chronic suicidal ideation and homicidal ideation but denied intent.  The examiner noted that the Veteran was not an immediate threat to himself or others.  The Veteran was not responsive at the time to getting rid of his guns.  The examiner concluded that given the Veteran's presentation at the time of the assessment and considering the above noted risk and protective factors, the Veteran's current potential for suicidal behavior was a moderate risk.  The Veteran was judged to be at increased risk of suicide but not acutely dangerous to himself.  

An October 2008 VA treatment record shows that the Veteran appeared slightly less angry but continued to express feelings of paranoia, anger, depression, and nightmares.  The Veteran reported that he did not like having demands placed on him and the examiner noted that the Veteran continued to have great difficulty managing these symptoms in the work place specifically.  The Veteran also reported being "followed by a driver."  The examiner noted that the Veteran was minimally responsive to challenges given the severity of thought disturbance.  The Veteran denied suicidal and homicidal ideation.  

A November 2008 treatment record shows that on mental status examination the Veteran continued to present with dysphoric mood and flat and constricted affect.  The Veteran's speech was slow and response time was long.  The Veteran presented with chief complaints of nightmares, and anger primarily toward people he does not like, people at work, and people who make him do things he does not like to do.  The Veteran also presented with intrusive thoughts and fear of his future death.  

Another November 2008 VA treatment record shows that the Veteran presented very quiet, with no eye contact, and slow to answer.  The Veteran stated that he was fearful that the examiner would commit him to the hospital and was unsure if he was able to trust the examiner.  The Veteran reported anger towards his coworkers regarding their tendency to "tell me what to do and how to do it and their attitude toward me".  The Veteran also voiced anger at his wife because "she is always complaining about the things I don't do".  The Veteran reported that he prefers to be left alone.  The Veteran reported nightmares involving his own death and coming back to life and killing others.  On mental status examination, the Veteran was alert and oriented to person, place and time.  His memory was intact for the examination.  His speech was regular rate and rhythm and was coherent with no formal though disorder noted.  The examiner noted that the Veteran took a long time to answer questions, seemingly to provoke anxiety in the examiner.  No psychomotor retardation or agitation was noted.  The Veteran's mood was neutral; his affect was flat, stable, and appropriate for the conversation.  The Veteran denied active hallucinations.  No florid delusions were noted but there was some paranoia.  The Veteran denied active suicidal and homicidal ideations, although with frequent anger issues, safety was a constant concern.  The Veteran's insight and judgment were fair.  

A November 2008 private treatment record shows that the Veteran was isolated a great deal of the time.  The Veteran was having nightmares that were very vivid, intense, and frightening for him.  The Veteran reported that he was afraid he might act on some of the nightmares during the daytime.  The Veteran reported that he was afraid something bad was going to happen to him.  The Veteran reported that he did not want to be around people.  He reported having a great deal of difficulty with concentration.  The Veteran reported that he felt like he wanted to kill someone a great deal of the time.  The Veteran reported that he was angry, frustrated, and felt like people take advantage of him on a regular basis.  On mental status examination, the Veteran's grooming was not very good and he had an unkept appearance.  The Veteran had difficulty with concentration and maintaining eye contact.  It was difficult for the Veteran to speak.  The Veteran's memory and judgment were grossly impaired.  His affect was distant and his mood blunted, bland and severely depressed.  The Veteran's orientation was intact.  The examiner diagnosed PTSD with concentration impairment, depression, severe interpersonal relationship problems, isolation, and panic, sleep disturbances due to nightmares, flashbacks about Vietnam, and unemployability which was permanent in nature.  The examiner also assigned a GAF score of 30.  

A December 2008 VA treatment record shows that the Veteran continued to present with depressed mood and constricted affect.  The Veteran continued to voice racing thoughts, persecutory ideation, and angry and depressed mood.  

A February 2009 VA treatment record shows that the Veteran continued to have significant difficulty managing intrusive thoughts, nightmares, poor sleep, anxiety, and anger.  The examiner noted that the Veteran continued to experience significant stress from his job which was activating his PTSD symptoms.  The Veteran also described difficulty with focus and short term memory, as well as some disorientation and procedural difficulty.  The examiner noted that this was due to a combination of age and PTSD and that the Veteran had begun decreasing daily activities for fear that something would happen or he would forget to do an activity.  It was also noted that when the Veteran is angered his thoughts turn toward violence towards others, which was related to the Veteran's experiences in Vietnam.  The Veteran voiced no specific or targeted homicidal ideation and no suicidal ideation.  

A March 2009 VA treatment record shows that the Veteran presented with his usual reserved and sullen demeanor, poor eye contact, delayed responses, and report of sleep difficulties due to thinking about Vietnam and current problems with coworkers.  The Veteran reported that he thought about hurting coworkers due to the way they treat him.  On mental status examination, the Veteran was alert and oriented to person, place and time.  His memory was intact for the examination.  His speech was regular rate and rhythm and was coherent with no formal though disorder noted.  No psychomotor retardation or agitation was noted.  The Veteran's mood was neutral and his affect was stable and appropriate.  The Veteran denied active hallucinations and no florid delusions were noted.  The Veteran denied active suicidal and homicidal ideations.  The Veteran reported that thoughts of harm to coworkers usually occurred when he is with them and he avoided hurting anyone by leaving the area.  The Veteran's insight and judgment were fair.  

An April 2009 VA treatment record shows that the Veteran continued to present with a significant depressed mood, anger, and a constricted affect.   The Veteran reported two episodes of violence, including losing his temper at work and getting in a physical altercation and whipping his two year old grandson.  The examiner concluded that the Veteran was no longer able to work due to the severity of his PTSD and depression.  The examiner noted that the Veteran was not considered a candidate for involuntary commitment as there is no imminent threat to danger or self to others.   

A June 2009 VA treatment record shows that the Veteran presented with a dysphoric and intense mood, with constricted affect.  The Veteran continued to have difficulty tolerating stress at work.  The examiner again advised the Veteran to stop working due to the combination of symptoms and recent violence.  The Veteran denied suicidal and homicidal ideations.  

A July 2009 VA treatment record shows that the Veteran stated that he was depressed, angry, worthless, and hopeless.  The Veteran continued to deny overt suicidal or homicidal ideation.  The Veteran continued to feel that his coworkers do not like him and reciprocates those feelings, making future altercations possible.  The Veteran reported that he does not sleep well most of the time due to ruminations and nightmares.  

The Veteran was afforded a VA examination in October 2009.  The Veteran reported that he did not want to be around and only left the house for work and doctor's appointments.  The Veteran reported several altercations with coworkers and the incident with this two year old grandson.  The Veteran reported that sleep impairment makes him angry and tired and "irritable and impacts the situations with co-workers because of frustration".  The Veteran reported that he had nightmares about "killing" and "danger and shooting".  The Veteran reported that at night he hears things in the dark and the patient feels that somebody is out to get him.  The Veteran reported that darkness makes him stay close to his guns and keep his doors locked and lights off.  The Veteran reported that he "peeps" out of the blinds looking for people in the shrubs around the house and turns the lights on outside to look for people.  The Veteran's symptoms were present at all times but escalate when he goes to work.  The symptoms were also noted as severe.  

On mental status examination, the Veteran's appearance was noted as fair as he was adequately dressed and groomed, but his face was unshaven.  The Veteran's psychomotor activity was within normal limits.  His speech was normal in rate and was coherent in content.  His affect was flat and his mood depressed.  His attention was fair and he was oriented to person, place, and time.  The Veteran admitted to hearing voices "talking about doing things to me".  The Veteran did not have delusions but he admitted to seeing people running in the yard and there are Asian people like in Vietnam.  The Veteran's judgment was intact, his intelligence average, and his insight fair.  The examiner noted there was a homicidal thought in that "some people that owe me money but no plans".  There were suicidal thoughts with no current plans.  The Veteran had the ability to maintain personal hygiene and take care of activities of daily living with reminders from his wife.  The Veteran's remote, recent, and immediate memory were noted as normal.  The examiner concluded that there was total occupational and social impairment due to PTSD signs and symptoms.  

Analysis

The Veteran's PTSD has been evaluated under Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  Under the General Rating Formula, a 70 percent disability evaluation is contemplated for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms.  

The Veteran repeatedly reported depression, anger, and violent thoughts towards himself and others.  The Veteran also reported thoughts of hurting himself and others.  The Veteran reported verbal and physical altercations with co-workers and an incident involving his two year old grandson.  The Veteran reported daily intrusive thoughts, nightmares and hypervigilance.  The Veteran was noted as having severe paranoia to the point of a delusional level, sleep difficulties, and poor concentration.  The Veteran reported visual and auditory hallucinations.  VA examiners also repeatedly noted that the Veteran's ability to continue to work was doubtful, and several examiners encouraged the Veteran to end his employment.  VA examiners noted that the Veteran was a possible risk for workplace violence.  Examiners also noted that due to the Veteran's anger, safety was a concern.  The Veteran was also noted as having difficulty with focus and short term memory, as well as some disorientation and procedural difficulty.  The Veteran was also noted as having slowed speech with long response time.  Additionally, the Veteran was noted as having an unkept appearance and having the ability to maintain proper hygiene only with his wife's assistance.  

Thus, the evidence shows that the Veteran's PTSD symptoms caused occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood; however, it is not factually ascertainable that the Veteran has total occupational and social impairment until the October 20, 2009 VA medical opinion.  As such, the Board finds that the Veteran is entitled to a higher initial rating of 70 percent prior to October 20, 2009, but he is not entitled to an effective date earlier than October 20, 2009 for the assignment of a 100 percent rating for his PTSD with erectile dysfunction.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disability of PTSD.  In this regard, the Board finds that the Veteran's symptomatology associated with the disability is fully addressed by the rating criteria.  Specifically, the rating criteria address the level of both occupational and social impairment caused by the PTSD.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record. The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In regard to the period prior to October 20, 2009, the record clearly reflects that the Veteran remained employed albeit with difficulty which is recognized in the high rating assigned.  The Board finds that the record does not credibly raise the issue of TDIU, and so no further consideration of the issue is warranted. 


ORDER

A higher initial evaluation for PTSD of 70 percent prior to October 20, 2009 is granted, subject to the regulations governing the award of monetary benefits.

An effective date earlier than October 20, 2009 for an award of a 100 percent disability rating for PTSD is denied. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


